Case 1:18-cv-01832-JRS-MPB Document 21 Filed 10/09/18 Page 1 of 1 PageID #: 93




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

CHRISTOPHER KAPS,                            )
                                             )
       Plaintiff,                            )
                                             )
       vs.                                   )       Cause No. 1:18-cv-01832-SEB-MPB
                                             )
TJ BRAY, AMY MARTINEZ,                       )
TIM LEATH, MIKE STEVENS                      )
CARRIER CORPORATION,                         )
      Defendants.                            )

                                      STATUS REPORT

       COMES NOW, Plaintiff, by undersigned counsel, pursuant to the Court’s Order of

September 25, 2018 [Dkt #20], Plaintiff provides the following status report in this matter.

       1. Plaintiff’s service with the United States Marine Corps Officer Candidate School will

             be completed on or about November 17, 2018;

       2. Plaintiff will be ready to proceed with prosecuting his lawsuit at that time.

                                                     Respectfully submitted:

                                                     /s/John Robert Panico
                                                     PANICO LAW LLC
                                                     9465 Counselors Row, Suite 200
                                                     Indianapolis, IN 46240
                                                     (317) 759-7464
                                                     jpanico@discriminationlawgroup.com


                                 CERTIFICATE OF SERVICE

        I hereby certify that on the 9th day of October 2018, a copy of the foregoing STATUS
REPORT was filed electronically. Notice of this filing will be sent by operation of the Court’s
electronic filing system to counsel of record. Parties may access this filing through the Court’s
system

                                                     /s/John Robert Panico

                                                                                               1
